Case 20-05008 Doci1 Filed 02/21/20 Entered 02/21/20 09:06:26 Page 1 of 29

UNITED STATES BANKRUPTCY COURT

 

 

DISTRICT OF CONNECTICUT
BRIDGEPORT
In re: : Case No: 19-51611

DAVID W. FLEMING, II, : Chapter 7 (JAM)

Debtor. :
NICHOLAS AHUJA and : Adv. Proc. No.
AJAY AHUJA, :

Plaintiffs,

VS.

DAVID W. FLEMING, I,
Defendant. : February 21, 2020

 

COMPLAINT TO DETERMINE DISCHARGEABILITY OF
DEBT PURSUANT TO 11 U.S.C. § 523(a)(2), (4) and (19)

Nicholas Ahuja and Ajay Ahuja, the plaintiffs herein, by and through the undersigned
counsel, for their Complaint against the Debtor, David W. Fleming, IJ (“Fleming”), allege as
follows.

Allegations common to all counts.

1, This is an adversary proceeding to determine the dischargeability of a debt,
pursuant to 11 U.S.C. § 523(a).

2. This Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C.

§1334, and venue is proper pursuant to 28 U.S.C. §1409. This adversary proceeding is brought
Case 20-05008 Doci1 Filed 02/21/20 Entered 02/21/20 09:06:26 Page 2 of 29

in connection with the pending Chapter 7 bankruptcy case In re David W. Fleming, IJ, 19-51611,
U.S. Bankruptcy Court for the District of Connecticut, Bridgeport Division.

3. This is a core proceeding pursuant to 28 U.S.C. §157 (b)(2)(J).

4. Fleming is indebted to the plaintiffs as follows: to Nicholas Ahuja for $401,000
in compensatory damages plus interest; to Ajay Ahuja for $327,000 in compensatory damages
plus interest; to both plaintiffs for $20,000 in unpaid loans; and to both plaintiffs for $30,605 in
expert witness fees.

5. The debt is embodied in an arbitration award in favor of the plaintiffs and against
Fleming. Proceedings to confirm the award as a judgment of the Connecticut Superior Court are
now pending, in a matter captioned Ahuja v. Fleming, Connecticut Superior Court, Judicial
District of Stamford/Norwalk at Stamford, FST-CV-XX-XXXXXXX-S (the “State Court
Proceeding”). The debt is acknowledged on Schedule E/F of Fleming’s schedules, docket entry
#20 in the bankruptcy case.

6. Fleming was the plaintiffs’ financial adviser for a period of years ending in 2017,
initially as an employee of Deutsche Bank Securities Inc., then as an employee of Sterne, Agee &
Leach, Inc., then as an employee of Stifel, Nicolaus & Company.

7. At all relevant times, the plaintiffs were residents of Connecticut.

8. By a Statement of Claim dated May 23, 2017, the plaintiffs commenced a FINRA
arbitration against Fleming, alleging various forms of misconduct on the part of Fleming in
connection with the purchase and sale of securities, and/or violations of securities laws. A true
and correct copy of the Statement of Claim is attached hereto as Exhibit 1.

9. More particularly, in the Statement of Claim the plaintiffs alleged that Fleming

made trades in the plaintiffs’ accounts that were unsuitable for them (id., p. 8); that Fleming made
Case 20-05008 Doci1 Filed 02/21/20 Entered 02/21/20 09:06:26 Page 3 of 29

material misrepresentations and nondisclosures in connection with such transactions (id., pp. 8-9);
that Fleming failed to disclose a conflict of interest in connection with securities that he purchased
for the plaintiffs’ accounts (id., pp. 4, 8); and that Fleming borrowed funds from Ajay Ahuja that
he failed to repay (id, pp. 2, 7). The plaintiffs alleged that Fleming’s conduct constituted a breach
of his fiduciary duty to them (id., p. 9).

10. SEC Rule 10b-5, codified at 17 C.F.R. § 240.10b-5, makes it unlawful, through the
use of an instrumentality of interstate commerce in connection with the purchase and sale of any
security, “(b) To make any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements made, in the light of the circumstances under which they
are made, not misleading; or (c) To engage in any act, practice, or course of business which
operates or would operate as a fraud or deceit upon any person.”

11. Conn.Gen.Stat. §36b-4, a provision of Connecticut’s Uniform Securities Act,
provides in relevant part as follows:

(a) No person shall, in connection with the offer, sale or purchase of any security, directly

or indirectly: ...

(2) make any untrue statement of a material fact or omit to state a material fact necessary

in order to make the statements made, in the light of the circumstances under which they

are made, not misleading; or

(3) engage in any act, practice, or course of business which operates or would operate as a

fraud or deceit upon any person.

(b) No person shall, in connection with the offer, sale or purchase of any security, directly

or indirectly engage in any dishonest or unethical practice.

12. Section 36b-31-15c of the Regulations of Connecticut State Agencies provides that
“dishonest or unethical practices” in the securities business includes but is not limited to the
following:

(1) Recommending to a client ... the purchase, sale or exchange of any security without

reasonable grounds to believe that the recommendation is suitable for the client ...

(5) Inducing trading in a client's account that is excessive in size or frequency in view of
the financial resources, investment objectives and character of the account ...
Case 20-05008 Doci1 Filed 02/21/20 Entered 02/21/20 09:06:26 Page 4 of 29

(6) Borrowing money or securities from a client unless the client is a broker-dealer, an
affiliate of the investment adviser or a financial institution engaged in the business of
lending funds or securities... [or]

(10) Failing to disclose to a client in writing before any advice is rendered any material

conflict of interest relating to the investment adviser ... which could reasonably be

expected to impair the rendering of unbiased and objective advice ...

13. Fleming’s misconduct as alleged in the Statement of Claim describes violations of
Federal and/or state securities laws and regulations issued thereunder. More particularly, and
without limitation, Fleming’s implementation of unsuitable trades constituted “dishonest or
unethical practices,” in violation of C.G.S. §36b-4(b) and Regs. Conn. State Agencies §36b-31-
15c(1) and (5); Fleming’s making of material misrepresentations and nondisclosures in connection
with such transactions constituted violations of 17 C.F.R. § 240.10b-5(b) and C.G.S. §36b-4(2);
Fleming’s failure to disclose a conflict of interest in connection with securities that he purchased
for the plaintiffs’ accounts constituted “dishonest or unethical practices,” in violation of C.G.S.
§36b-4(b) and Regs. Conn. State Agencies §36b-31-15c(10); and Fleming’s borrowing of funds
from Ajay Ahuja that he failed to repay constituted “dishonest or unethical practices,” in violation
of C.G.S. §36b-4(b) and Regs. Conn. State Agencies §36b-31-15c(6).

14. The parties participated in multiple FINRA arbitration sessions commencing in
February 2019 and concluding in June 2019.

15. | By an Award dated September 24, 2019, the FINRA Office of Dispute Resolution
provided notice to the parties that the arbitration panel had found Fleming liable to the plaintiffs
for the full amount of their claims as set forth in their Statement of Claim. The panel awarded
plaintiff Nicholas Ahuja $401,000 in compensatory damages plus interest at the rate of nine

percent (9%) per annum accruing from and after September 24, 2019; plaintiff Ajay Ahuja

$327,000 in compensatory damages plus interest at the rate of nine percent (9%) per annum
Case 20-05008 Doci1 Filed 02/21/20 Entered 02/21/20 09:06:26 Page 5 of 29

accruing from and after September 24, 2019; both plaintiffs $20,000 in unpaid loans; and both
plaintiffs $30,605 in expert witness fees. A true and correct copy of the Award is attached hereto
as Exhibit 2.

16. Onor about October 4, 2019, the plaintiffs commenced the State Court Proceeding
by serving upon Fleming a writ of summons and petition to confirm the arbitration Award.

17. On December 12, 2019, Fleming filed in this court for protection under Chapter 7
of the Bankruptcy Code, commencing his bankruptcy case and staying prosecution of the State
Court Proceeding.

18. On January 27, 2020, the plaintiffs moved for relief from stay, to allow the State

Court Proceeding to proceed to judgment.

FIRST COUNT: (11 U.S.C. § 523(a)(2)

1-18. Paragraphs 1 through 18 of the “Allegations common to all counts” are repleaded
as if more fully set forth herein.

19. Under 11 U.S.C. § 523(a)(2), a Chapter 7 discharge does not discharge an
individual debtor from a debt “for money, property, services, or an extension, renewal, or
refinancing of credit, to the extent obtained by - (A) false pretenses, a false representation, or actual

fraud ...”

20. Fleming’s debts to the plaintiffs are within the scope of 11 U.S.C. § 523(a)(2).
21 The plaintiffs’ claims are nondischargeable under the aforesaid section of the

Bankruptcy Code.

22. The plaintiffs have received no payment toward the debts.
Case 20-05008 Doci1 Filed 02/21/20 Entered 02/21/20 09:06:26 Page 6 of 29

23. The plaintiffs seek a judgment of this court declaring Fleming’s debts to them to

be nondischargeable.

SECOND COUNT: (11 U.S.C. § 523(a)(4)

1-18. Paragraphs 1 through 18 of the “Allegations common to all counts” are repleaded
as if more fully set forth herein.

19. Under 11 U.S.C. § 523(a)(4), a Chapter 7 discharge does not discharge an
individual debtor from a debt “for fraud or defalcation while acting in a fiduciary capacity,
embezzlement, or larceny.”

20.  Fleming’s debts to the plaintiffs are within the scope of 11 U.S.C. § 523(a)(4).

21 The plaintiffs’ claims are nondischargeable under the aforesaid section of the
Bankruptcy Code.

22. The plaintiffs have received no payment toward the debts.

23. The plaintiffs seek a judgment of this court declaring Fleming’s debts to them to be

nondischargeable.

THIRD COUNT: (11 U.S.C. § 523(a)(19)

1-18. Paragraphs 1 through 18 of the “Allegations common to all counts” are repleaded
as if more fully set forth herein.

19. Under 11 U.S.C. § 523(a)(19), a Chapter 7 discharge does not discharge an

individual debtor from a debt
Case 20-05008 Doci1 Filed 02/21/20 Entered 02/21/20 09:06:26 Page 7 of 29

(19) that-

(A) is for-

(i) the violation of any of the Federal securities laws (as that term is defined in section
3(a)(47) of the Securities Exchange Act of 1934), any of the State securities laws, or any
regulation or order issued under such Federal or State securities laws; or

(ii) common law fraud, deceit, or manipulation in connection with the purchase or sale of
any security; and

(B) results, before, on, or after the date on which the petition was filed, from-

(i) any judgment, order, consent order, or decree entered in any Federal or State judicial
or administrative proceeding;

(ii) any settlement agreement entered into by the debtor; or

(iii) any court or administrative order for any damages, fine, penalty, citation,
restitutionary payment, disgorgement payment, attorney fee, cost, or other payment owed
by the debtor.

20. — Fleming’s debts to the plaintiffs are within the scope of 11 U.S.C. § 523(a)(19).

21 The plaintiffs’ claims are nondischargeable under the aforesaid section of the
Bankruptcy Code.

22. The plaintiffs have received no payment toward the debts.

23. The plaintiffs seek a judgment of this court declaring Fleming’s debts to them to be

nondischargeable.
Case 20-05008 Doci1 Filed 02/21/20 Entered 02/21/20 09:06:26 Page 8 of 29

WHEREFORE, the Plaintiffs respectfully request the following:

1. That this Court determine that the Debtor-Defendant David W. Fleming, II’s
debts to the plaintiffs are nondischargeable, in the following amounts: Nicholas Ahuja, $401,000
in compensatory damages plus interest at the rate of nine percent (9%) per annum accruing from
and after September 24, 2019; Ajay Ahuja, $327,000 in compensatory damages plus interest at
the rate of nine percent (9%) per annum accruing from and after September 24, 2019; Nicholas
Ahuja and Ajay Ahuja jointly, $20,000 in unpaid loans; Nicholas Ahuja and Ajay Ahuja jointly,

$30,605 in expert witness fees.

2. That the plaintiffs have judgment against the Debtor-Defendant in the aforesaid
amounts;
3. That the Court order such other and further relief as it deems just and equitable.
PLAINTIFFS,
NICHOLAS AHUJA and
AJAY AHUJA

By: /s/ William J. O’Sullivan
William J. O’Sullivan ct08452
O’Sullivan McCormack Jensen & Bliss PC
Putnam Park, Suite 100
100 Great Meadow Road
Wethersfield, CT 06109-2371
Phone (860) 258-1993
Fax (860) 258-1991
wosullivan@omjblaw.com
Their Counsel
Case 20-05008 Doci1 Filed 02/21/20 Entered 02/21/20 09:06:26 Page 9 of 29

EXHIBIT 1
Case 20-05008 Doci Filed 02/21/20 Entered 02/21/20 09:06:26 Page 10 of 29

767 THIRD AVENUE
Me NAN N New Yors. New York 10017
TEL (212) 755-3100
ROBBINS LLP Fax (212) 755-3174
ATTORNEYS AT LAW WWW.KAUFMANNGILDIN.COM

 

Direct Dial: 212-705-0815
drobbins@kaufmannygildin.com

May 23, 2017

Via FINRA DR Portal

Richard W. Berry, Esq.

Executive Vice President and Director of Dispute Resolution
FINRA Dispute Resolution

One Liberty Plaza, 27th Floor

165 Broadway

New York, NY 10006

Re: — Statement of Claim of Ajay Ahuja, MD, individually and on behalf of his IRA, and
Nicholas Ahuja v. David W. Fleming, Jr! Deutsche Bank Securities Inc.,’ Sterne, Agee &
Leach, Inc.and Stifel, Nicholas & Company, Incorporated”

Dear Mr. Berry:

This is the Statement of Claim of Ajay Ahuja, MD, individually and on behalf of his
IRA, and of Nicholas Ahuja, his son, against David W. Fleming, Jr., who had been their
financial advisor at Deutsche Bank Securities Inc. (“Deutsche Bank”) from December 2011
through February 2015; at Sterne, Agee & Leach, Inc. (“Sterne Agee”) from December 2014
through July 2015; and, at Stifel, Nicholas & Company, Incorporated (“‘Stifel”) from July 2015
through February 2017 and against Respondent Fleming’s three FINRA member firms, with
regard to: (1) trading activity in Claimants’ brokerage accounts at Deutsche Bank, Sterne Agee
and Stifel and (2) unpaid loans that Dr. Ahuja made to Mr. Fleming at the latter’s requests.

The Ahujas are Connecticut residents and request that an all-public panel of arbitrators be
appointed to hear this arbitration in their state. Respondent Fleming is an associated person of
Stifel, a FINRA member firm, and had been registered with Deutsche Bank and Sterne Agee.

This arbitration concerns Respondent Fleming’s breaches of his fiduciary duties to Dr.
Ahuja and Nicholas Ahuja, for, at all three firms, Respondent Fleming made the investment

 

' CRD #1021968

> CRD 42525

> CRD #791

“ CRD #793 Respondent Stifel acquired Respondent Sterne Agee in 2015.

° Respondent Fleming was Dr. Ahuja’s broker at Deutsche Bank from December 2011 through February 2015; at
Sterne Agee from December 2014 through July 2015; and, at Stifel from July 2015 through February 2017. He was
Nicholas Ahuja’s broker at Deutche Bank from November 2013 to January 2015; at Sterne Agee from December
2014 to July 2015; and ,at Stifel from July 2015 to February 2017.

|
Case 20-05008 Doci Filed 02/21/20 Entered 02/21/20 09:06:26 Page 11 of 29

KAUEMANN GILDIN & ROBBINS LLP

Richard W. Berry, Esq.

Executive Vice President and Director of Dispute Resolution
FINRA Dispute Resolution

May 23, 2017

Page 2

decisions in Claimants’ non-discretionary accounts (known or unknown to Fleming’s firms). He
did so for without having Claimants’ best interest foremost in those investment decisions. In
addition, by not returning loaned funds, Respondent Fleming breached his agreement with Dr.
Ahuja to do so.

This consolidated Statement of Claim is being submitted in accordance with FINRA Rule
12312 — “Multiple Claimants” — because the claims of Dr. Ahuja and Nicholas Ahuja contain
common questions of law or fact and arise out of the same transactions or occurrences.

The Ahujas

Ajay Ahuja, MD is a licensed physician in Connecticut specializing in internal medicine.
He owns two Urgent Care Clinics in Stamford and Darien and rental properties in Stamford.
Nicholas Ahuja, his son, oversces his father’s clinics and rental properties. As Respondent
Fleming knew, Nicholas Ahuja had graduated law school in 2009 and has not worked in the legal
profession since February 2015 due to clinical depression, for which he is under a doctor’s care.
Prior to investing with Respondent Fleming (Dr. Ahuja in December 2011 and Nicholas Ahuja in
November 2013), Dr. Ahuja had limited investment experience and Nicholas had none. Dr.
Ahuja had invested in what he believed to be conservative mutual funds.

Nicholas Ahuja met Respondent Fleming because the financial advisor was a patient of
his father’s and Nicholas knew the respect and trust his father had for and in the advisor.
Indeed, in October 2014, when Respondent Fleming told Dr. Ahuja that his car was in the shop
and that he needed a car to drive, the doctor loaned the broker the use of the doctor’s leased 2012
Subaru, which Respondent soon totaled in a car accident that, as reported by the police,
Respondent caused. Fortunately, the doctor’s insurance company took responsibility for the
resulting damages. Respondent Fleming never even apologized to the doctor, who only found
out about the accident from his insurance company (not from Respondent Fleming).

Because of Dr. Ahuja’s limited investment experience and Nicholas’ lack thereof and
because of their trust in Respondent Fleming, Dr. Ahuja and his son agreed to Fleming’s request
that they permit him, Fleming, to make the investment decisions for their three accounts (two for
Dr. Ahuja and one for Nicholas). Dr. Ahuja and Nicholas finally closed their accounts and
transferred their remaining assets to another firm, where they mitigated damages. They closed
their accounts because they came to the conclusion that Respondent Fleming had misrepresented
the risks of his recommendations and failed to disclose the risks. The other reason was related to
the doctor-patient relationship between Dr. Ahuja and Respondent Fleming, a relationship that
also ended.
Case 20-05008 Doci Filed 02/21/20 Entered 02/21/20 09:06:26 Page 12 of 29

KAUFMANN GILDIN & RosBINS LLP

Richard W. Berry, Esq.

Executive Vice President and Director of Dispute Resolution
FINRA Dispute Resolution

May 23, 2017

Page 3

Unsuitability and Misrepresentations of Risk

Trust relationships were established and breached. How the relationships of trust were
established by Respondent Fleming and the Ahujas are somewhat unique because they stem from
the fact that Dr. Ahuja was his doctor. Nicholas Ahuja was so impressed with what his father
told him about his patient, Respondent Fleming, that he too decided to trust the broker in making
suitable investment decisions for him. What follows is anticipated arbitration testimony of
Nicholas Ahuja, which will be expanded upon at the hearing.

(1) Fluctuations - “I feel like I was completely lied to. When I expressed my concerns
with David about the fluctuations of my portfolio, he said they were ‘normal
fluctuations of the market.’ J did not have experience in investing to know that it was
not normal. I relied on David’s expertise in investing in the right stocks for my
portfolio.”

(2) Who Did the Trading - “It was him doing the trading — not me.”

(3) Special Relationship With Father - “I also trusted David because he had a special
relationship with my father, being his patient. 1 know that my father helped David.
Whenever I thought to myself: Could David being doing something wrong to my
father and me? 1 gave him the benefit of the doubt because I said to myself: How
could a person whose life was saved by my dad, then cheat my dad or me?”

(4) Home Visits - “David came over our house a lot when he was at Deutsche Bank and
Sterne Agee. At Stifel, when he came to our house, David would shift our
conversations to his personal life. Because of family problems, he was not, he said, in
the office regularly. | had trouble reaching him a lot while he was at Stifel and the
times that I did, he would change the conversation from my portfolio to his family
problems. I wound up feeling sorry for him and I left the conversations with him
assuring me that the portfolio will go back up to my original investment.”

(5) Important Titles - “The firms that David has been with were well-known firms. He
held titles that showed the he was ‘up there.’ For instance, at Sterne Agee he was the
Managing Director, which | believed denoted a high level officer. At Stifel he was
Senior Vice President of Investment,”

(6) Another Client - “There was one point where I had expressed to David my concerns
about how the value of my portfolio was down so much. He provided assurances to
me by showing the diagram of another client of his — this diagram showed how much
of an increase in value that client’s portfolio had. David told me that was what he
would be able to do for my portfolio.”

(7) Reliance on Broker - “I had nobody to go to that would help me understand that
these stocks were so risky. I told David that | wanted prudent growth. He kept
Case 20-05008 Doci Filed 02/21/20 Entered 02/21/20 09:06:26 Page 13 of 29

KAUFMANN GILDIN & RoBBINS LLP

Richard W. Berry, Esq.

Executive Vice President and Director of Dispute Resolution
FINRA Dispute Resolution

May 23, 2017

Page 4

insisting that he researched cach stock rigorously and that my portfolio was exactly
that. I felt trapped in having to believe him.”

(8) Walter Energy - “One stock I need to highlight was Walter Energy Inc. A great deal
of my dad’s losses and mine were in this company, David had purchased shares of the
stocks for us, but he never told us that his stepfather is on its Board of Directors.”

1. From July 2013 — July 2015, a total of 32,000 shares were purchased without
disclosing the fact that one of its directors, Jerry Kolb, was David Fleming’s
stepfather, Dr. Ahuja lost approximately $150,000 and Nicholas Ahyja lost
approximately $134,000 in this stock alone. The shares were purchased in their
accounts at various prices:

Prices

e @11.06 5,000 shares purchased in July 2013 [sold for around
$15 per share in the fall and winter of 2013/2014].

¢ @10.71 to @4.30 25,000 shares were purchased in March and June
2014, as the price fell from March to June by over half. 10,000 of those
25,000 were sold in July for 5.76

e @3.72 10,000 were purchased in Sept. 2014 for 3.72

e @1.34to @1.45 In Dec. 2014, 35,000 shares were purchased at these
lower prices at Sterne Agee (24,000). 11,000 of the shares were sold that
month for 1.47

© @0.94 10,000 more were purchased at Sterne Agee in Jan. 2015
* @0.79 14,000 were sold in March 2015 at Stifel

e @0.31 10,000 more were sold in June 2015 at Stifel

¢ @0.16 In July 2015, in the last month at Stifel, 10,000 more

shares were purchased in Dr. Ahuja’s IRA.

No

Why Additional Purchases - “The reasons why we purchased more shares in
late 2014 was because David said that he believed that there was going to be a
buyout of Walter Energy, which would make the stock go higher. The reason
we bought Walter Energy in the first place was because David insisted that the
price of coal is cyclical and it was bound to go up, as it always does,” he said.
But the price of coal never went up - and the company filed for bankruptcy.”

3. Return to High Price - “David was insistent that it would rally to its previous
highs (when a share was $200+), and that when we were purchasing shares so
low they were cheap and therefore we should buy more.”
Case 20-05008 Doci Filed 02/21/20 Entered 02/21/20 09:06:26 Page 14 of 29

KAUFMANN GILDIN & RoBBINS LLP

Richard W. Berry, Esq.

Executive Vice President and Director of Dispute Resolution
FINRA Dispute Resolution

May 23, 2017

Page 5

(9) Source of Funds - “I started to invest with David in late 2013. The money | invested
with David was from my savings account (most of which | received from my dad’s
estate planning). My goal at that time was to make more money than | did by just
keeping it in a savings account. J thought that since David was experienced, and he
was working with a great company, Deutsche Bank, he would be able to invest my
money wisely.”

(10) “Value Stocks” - “When I began to have doubts with him ~ because J was losing
money in my investments - I called him or emailed him (usually anxiety driven phone
calls). He would re-assure me that my investments were great and that they were
‘value’ stocks which were ripened to grow in the long term. He touted his experience,
his qualifications, and explained that he researched his companies. He explained that
the volatility was normal and that | needed to go through it in order to get any
meaningful returns.”

(11) Oil Prices - “In early 2016, David explained the losses were due to the decrease
in oil prices. It was difficult to hear because not only did I lose money on oil, but a lot
of biotech companies that David invested in were reporting negative news, This was
on top of the companies that I invested in (which I later found out were penny stocks)
which went bankrupt. With regard to those companies, David said that the stocks
would rise in value and go from $1 to $5, or from $3 to $17. He never told me the
risks, and | feel naive to have believed him. It was just my thinking that he knew what
he was doing since he was a professional and was working for reputable brokerage
companies.”

(12) Changed Father’s Investment Objective - “I started believe that something
fishy was going on when Stifel had unilaterally changed my dad’s portfolio goals. On
his monthly statement, his goal and objective was growth, but Stifel had changed it to
speculative/complex trading strategy.” | thought it was strange and when my dad
asked the branch manager why it was changed, the manager told him that David’s
trading in our accounts was always speculative, so the change reflected what his
previous investments were.”

Dr. Ahuja’s testimony of trust established (through the doctor-patient relationship) and
trust breached will be similar. It took the doctor a while to realize that his patient/broker did not
have the doctor’s best interest as the motivating factor in the investment decisions the broker
made, The doctor did not want to believe that this was so, especially since the two had
established such a deep relationship, evidenced by the three loans and the lending of the car.

 

§ ‘This was done in Feb. 2016 in Dr. Ahuja’s individual account and was returned to “growth” by Aug. 2016.

5
Case 20-05008 Doci Filed 02/21/20 Entered 02/21/20 09:06:26 Page 15 of 29

KAUFMANN GILDIN & ROBBINS LLP

Richard W. Berry, Esq.

Executive Vice President and Director of Dispute Resolution
FINRA Dispute Resolution

May 23, 2017

Page 6

Trading Losses
Dr. Ahuja’s Individual Accounts With Respondents
A. Deutsche Bank Dec. 2011 — Feb. 2015

e During this period, there were approximately $2.9 million of purchases and
approximately $3 million of sales.

e The result were losses of approximately $29,000.

e At this time, it is uncertain what the commissions, markups and markdowns were.

B. Sterne Agee/Stifel Dec. 2014 ~ Jan. 2017

e During this period, there were approximately $517 thousand of purchases and
approximately $531 thousand of sales.

e The result were losses of approximately $206,900.

e At this time, it is uncertain what the commissions, markups and markdowns were.

The total losses were approximately $236,000.
Dr. Ahuja’s Individual Account
A. Deutsche Bank Feb. 2012 — Jan. 2015

e During this period, there were approximately $398 thousand of purchases and $334
thousand of sales

e The result were losses of approximately $43,300.

e At this time, it is uncertain what the commissions, markups and markdowns were.

B. Sterne Agee /Stifel Jan. 2015 - Feb. 2017
e During this period, there were approximately $13,400 of purchases and
approximately $6,800 of sales.
The result were losses of approximately $42,000.

At this time, it is uncertain what the commissions, markups and markdowns were.

The total losses were approximately $91,000.
Case 20-05008 Doci1 Filed 02/21/20 Entered 02/21/20 09:06:26 Page 16 of 29

KAUEMANN GILDIN & RospBIns LLP

Richard W. Berry, Esq.

Executive Vice President and Director of Dispute Resolution
FINRA Dispute Resolution

May 23, 2017

Page 7

Nicholas Ahuja’s Individual Account
A. Deutsche Bank Nov, 2013 — Jan. 2015

* During this period, there were approximately $1.7 million of purchases and
approximately $919 thousand of sales.

e The result were losses of approximately $64,000.

e At this time, it is uncertain what the commissions, markups and markdowns were.

B. Sterne Agee /Stifel Dec. 2014 -— Dec. 2016

e During this period, there were approximately $1.1 million of purchases and
approximately $1 million of sales.
e The result were losses of approximately $337,000.

The total losses were approximately $401,000.
The Loans - $20,000 Claim Against Respondent Fleming

In 2012 and 2014, Respondent Fleming imposed upon his friendship with Dr. Ahuja to
borrow money.

1. In December 2012, Respondent Fleming gave the doctor a handwritten note with
regard to a $15,000 loan he needed and promised, in writing, to pay back in 120
days at 6% interest. “If something were to happen to me upon my death,”
Respondent stated in his handwritten note, “Dr. Ahuja will [be] paid out of my
estate.” The loan was given in cash,

2. In January 2014, Respondent Fleming asked for a second loan — in the amount of
$5,000 - but requested that the doctor issue a check to his wife, Devon. The check
was issued to Devon Fleming and the word Loan appears on the lower left of the
check. This $5,000 loan was repaid.

3. In July 2014, Respondent Fleming asked for a third loan, the second for $15,000.
Dr. Ahuja issued Respondent a $15,000 check that the doctor referred to as a
“Loan” on the check.

Respondent Fleming returned $10,000 of the two $15,000 loans (Dec. 2012/July
2014). As such, Claimant Ajay Ahuja seeks the return of the balance - $20,000 — from
Respondent Fleming.
Case 20-05008 Doci Filed 02/21/20 Entered 02/21/20 09:06:26 Page 17 of 29

KAUFMANN GILDIN & RopBins LLP

Richard W. Berry, Esq.

Executive Vice President and Director of Dispute Resolution
FINRA Dispute Resolution

May 23, 2017

Page 8

LEGAL CLAIMS AND REMEDIES SOUGHT

FINRA’s arbitration rules do not require Statements of Claim to set forth specific causes
of action. That said, Respondents’ misconduct consists of: the solicitation of an investment
strategy that was unsuitable for these two customers; a repeated failure to disclose material
information to them about the securities purchased and sold; the making of material
misrepresentations; and, the breach of fiduciary duties owed to the Ahujas, who were led to
believe that when their broker made investment decisions on their behalf he always had their
best interests.

Materiality of Omissions and Misrepresentations

Prior to recommending investment products or strategies to a client, a registered
representative should ensure that the client fully understands the material risks of the securities
and strategies and that the client has sufficient knowledge and experience in financial and business
matters to understand their features and risks. That was not done here as the Ahujas would never
have approved of the purchases had they known of all the material risks. In determining just what
is material investment information, courts ask these two questions:

1. Did the firm possess information about an investment that would have had an
influence on the client’s investment decision?

2. Would that information /ikely affect a reasonable investor’s decision?

The United States Supreme Court has long stated that misrepresentations or omissions
must be material to the investment decision and must be more than just a failure to state an
incidental fact. Would that information have had actual! significance in the investor’s decision-
making process or was it just a question of hindsight of an insignificant fact?’ The Supreme
Court’s test. of materiality is this:

[A fact is material if there is a] substantial likelihood that the disclosure of the omitted
fact would have been viewed by the reasonable investor as having significantly altered
the “total mix” of information made available.

Respondents Deutsche Bank, Sterne Agee and Stifel and their broker, Respondent
Fleming, through his conduct, misrepresented material information about the securities he
purchased, failed to disclose material information regarding the riskiness of the securities he
purchased and failed to disclose his conflict-of-interest with regard to Walter Energy (as
referenced above).

 

7 Basic Inc. v. Levinson, 485 U.S. 224, 108 S. Ct. 978, 983 (1988); TSC Industries, Inc. v. Northway, Inc., 426 U.S.
438, 449 (1976).
Case 20-05008 Doci1 Filed 02/21/20 Entered 02/21/20 09:06:26 Page 18 of 29

KAUFMANN GILDIN & RogpBins LLP

Richard W. Berry, Esq.

Executive Vice President and Director of Dispute Resolution
FINRA Dispute Resolution

May 23, 2017

Page 9

A claim for negligent misrepresentation requires the plaintiff to demonstrate: (1) the
existence of a special relationship or privity imposing a duty on the defendant to impart correct
information to the plaintiff; (2) that the information provided to the plaintiff was incorrect,
and, (3) that the plaintiff was reasonable in his/her reliance on the information. All three
elements exist in the relationship in this case.

Respondent Fleming’s failure was both negligent (because he failed to disclose the
actual risk of the investments and because he knew how much the Ahujas were relying on him)
and reckless (because of the size and time period of the transactions that he alone made).

Breach of Fiduciary Duty of Care

A fiduciary relationship exists between two persons when one of them is under a duty to
act for or to give advice for the benefit of another upon matters within the scope of the relation.
A fiduciary relationship arises when one has reposed trust or confidence in the integrity or
fidelity of another, who thereby gains a resulting superiority of influence over the first or when
one assumes contro] and responsibility over another. Courts have held that under special
circumstances, a broker may owe a broader duty to a client than a purely transactional one, to
prevent brokers from taking unfair advantage of their customers’ incapacity or simplicity.
Fiduciaries owe duties of care and loyalty.

In most customer-broker relationships, it is the customer who is making the ultimate
investment decision after considering the recommendations of her/his broker. A broker
becomes a fiduciary of the customer when it is the broker making those investment decisions,
as was the case with Respondent Fleming. Dr. Ahuja and Nicholas Ahuja placed their trust in
Respondent Fleming making suitable transactions on their behalf and by not doing so,
Respondent Fleming breached is fiduciary duty to them.

Negligent Supervision and Secondary Liability

Respondents Deutsche Bank, Sterne Agee and Stifel, as Respondent Fleming’s
employers, are responsible for his misconduct based on the legal principle of respondeat
superior, a common law principle of secondary or vicarious liability, which holds that a
principal is responsible for the conduct of its agent done in the normal course of the
employer’s business. It is a strict liability doctrine and does not give the principal a good faith
defense. Under the common law, an employer is vicariously liable for the acts of its
employees.

Respondents Deutsche Bank, Sterne Agee and Stifel owed the Ahujas a duty of care to
properly supervise their financial advisor, Respondent Fleming, in the management of

9
Case 20-05008 Doci1 Filed 02/21/20 Entered 02/21/20 09:06:26

KAUFMANN GILDIN & RoBBINS LLP

Richard W. Berry, Esq.
Executive Vice President and Director of Dispute Resolution
FINRA Dispute Resolution

May 23, 2017
Page 10

Claimants’ portfolios and failed to do so.

Violation of FINRA’s Conduct Rules

FINRA’s Conduct Rules set the standards by which FINRA Members and associated
persons must abide.

Because Respondents Deutsche Bank, Sterne Agee and Stifel are FINRA
members and because Respondent Fleming was registered with the firms,
such provisions apply to them.

Respondents violated FINRA Rule 2110 of the Conduct Rules because they
failed to observe high standards of commercial honor and just and equitable
principles of trade.

Respondents violated Rule 2310 when they breached their fiduciary duties to
Claimants.

Respondents Deutsche Bank, Sterne Agee and Stifel violated Rules 2090 and
2111 when they permitted Respondent Fleming to trade unsuitable
investments on a discretionary basis in the three non-discretionary accounts.
Respondent David Fleming violated FINRA Rule 3240 because he borrowed
money from a customer, on three separate occasions, without notifying his
member firm and receiving written approval from that member firm prior to
each borrowing.

Damages

As a direct and proximate result of Respondents’ breaches, Claimants have been injured
and are entitled to recover the amount of damages which are proved to be due them. Claimants
seek an Award granting the following remedies against Respondents

1. Compensatory Damages From Unsuitable Discretionary Trading

A. Deutsche Bank and David Fleming

e Ajay Ahuja, MD — approximately $78,000.
e Nicholas Ahuja — approximately $64,000.

B. Sterne Agee/Stifel and David Fleming

e Ajay Ahuja, MD — approximately $249,000.
* Nicholas Ahuja — approximately $337,000.

10

Page 19 of 29
Case 20-05008 Doci Filed 02/21/20 Entered 02/21/20 09:06:26 Page 20 of 29

KAUFMANN GILDIN & ROBBINS LLP

Richard W. Berry, Esq.

Executive Vice President and Director of Dispute Resolution
FINRA Dispute Resolution

May 23, 2017

Page 11

2. Damages From Unpaid Loans — Respondent Fleming

e Unpaid portions of the Dec. 2012 and July 2014 loans of $15,000 each -
$20,000.

3, Lost Interest — Claimants seek an Award of interest on their compensatory damages
at the Connecticut legal rate of interest.

4, Fees and Costs — Claimants seek reimbursement of attorney’s fees and expert’s fees
and all arbitration-related costs.

5. Additional Relief - Claimants seek such other and further relief as the arbitrators
deem appropriate.

Respectfully-Subr i ted, ae

 

at BAG Ly

oe

David E. Robbins

11
Case 20-05008 Doci Filed 02/21/20 Entered 02/21/20 09:06:26 Page 21 of 29

EXHIBIT 2
Case 20-05008 Doci Filed 02/21/20 Entered 02/21/20 09:06:26 Page 22 of 29

Award
FINRA Office of Dispute Resolution

 

In the Matter of the Arbitration Between:

Claimants Case Number: 17-01369
Nicholas Ahuja

Ajay Ahuja

Dr. Ajay Ahuja Deutsche Bank IRA Account

VS.

Respondents Hearing Site: New York, New York
Deutsche Bank Securities, Inc.

Sterne, Agee & Leach, Inc.

Stifel, Nicolaus & Co., Inc.

David Wilson Fleming

 

Nature of the Dispute: Customers vs. Members and Associated Person

This case was decided by an all-public panel.
REPRESENTATION OF PARTIES

For Claimants Nicholas Ahuja, Ajay Ahuja, and Dr. Ajay Ahuja Deutsche Bank IRA
Account: David E. Robbins, Esq., Kaufmann Gildin & Robbins LLP, New York, New
York.

For Respondent Deutsche Bank Securities, Inc. (“Deutsche Bank”): Mark Parmelee,
Esq., Greenberg Traurig, LLP, White Plains, New York.

For Respondents Sterne, Agee & Leach, Inc., and Stifel, Nicolaus & Co., Inc.: Richard
H. Kuhlman, Esq., Bryan Cave LLP, St. Louis, Missouri.

Respondent David Wilson Fleming (“Fleming”) appeared pro se.

CASE INFORMATION

Statement of Claim filed on or about: May 24, 2017.
Ajay Ahuja signed the Submission Agreement: May 17, 2017.
Dr. Ajay Ahuja Deutsche Bank IRA Account signed the Submission Agreement: May 17,

2017.
Nicholas Ahuja signed the Submission Agreement: May 20, 2017.

Joint Statement of Answer filed by Respondents Sterne, Agee & Leach, Inc., and Stifel,
Nicolaus & Co., Inc. on or about: August 14, 2017
Case 20-05008 Doci Filed 02/21/20 Entered 02/21/20 09:06:26 Page 23 of 29

FINRA Office of Dispute Resolution
Arbitration No. 1717-01369

Award Page 2 of 6

Respondent Sterne, Agee & Leach, Inc. signed the Submission Agreement: August 11,
2017.

Respondent Stifel, Nicolaus & Co., Inc. signed the Submission Agreement: August 11,
2017.

Respondent Deutsche Bank Securities, Inc. Statement of Answer filed on or about:
August 15, 2017.
Deutsche Bank Securities, Inc. signed the Submission Agreement: August 16, 2017.

Respondent David Wilson Fleming did not filed a Statement of Answer or sign the
Submission Agreement.

CASE SUMMARY

Claimants asserted the following causes of action: unsuitability, misrepresentations of
risk, materiality of omissions, misrepresentations, breach of fiduciary duty, negligent
supervision, respondeat superior, violation of FINRA’s Conduct Rules. The causes of
action relate to Walker Energy Inc. and other stock.

Unless specifically admitted in the Statement of Answer, Respondent Deutsche Bank
denied the allegations made in the Statement of Claim and asserted various affirmative
defenses.

Unless specifically admitted in the Joint Statement of Answer, Respondents Sterne,
Agee & Leach, Inc., and Stifel, Nicolaus & Co., Inc. denied the allegations made in the
Statement of Claim and asserted various affirmative defenses.

Unless specifically admitted in the Statement of Answer, Respondent Fleming denied the
allegations made in the Statement of Claim and asserted various affirmative defenses.

RELIEF REQUESTED
In the Statement of Claim, Claimants requested:

1. Compensatory damages from unsuitable discretionary trading:
A. Deutsche Bank and David Fleming:
a. Ajay Ahuja, MD — approximately $78,000.00
b. Nicholas Ahuja —approximately $64,000.00
B. Sterne Agee/Stifel and David Fleming:
a. Ajay Ahuja MD — approximately $249,000.00
b. Nicholas Ahuja — approximately $337,000.00
2. Damages from unpaid loans — Respondent Fleming:
e Unpaid portions of the Dec. 2012 and July 2014 loans of $15,000 each
$20,000.00
3. Lost Interest;
4. Expert witness fees, attorneys’ fees and costs
5. And such other and further relief as the arbitrators deem appropriate.
Case 20-05008 Doci Filed 02/21/20 Entered 02/21/20 09:06:26 Page 24 of 29
FINRA Office of Dispute Resolution

Arbitration No. 17-01369

Award Page 3 of 6

At the close of the hearing, Claimant requested attorneys’ fees in the amount of
$83,581.51 and $30,605.00 in expert witness fees.

In the Joint Statement of Answer, Respondents Sterne Agee & Leach, Inc. and Stifel,
Nicolaus & Company, Inc. requested that the matter be dismissed, costs and such other
relief as deemed appropriate.

In the Statement of Answer, Respondent Deutsche Bank requested that the Panel
dismiss the Statement of Claim, costs and grant such other relief as deemed fair and
equitable.

OTHER ISSUES CONSIDERED AND DECIDED

The Arbitrators acknowledge that they have each read the pleadings and other
materials filed by the parties.

Respondent Fleming did not file a properly executed Submission Agreement or
Statement of Answer with FINRA Office of Dispute Resolution but is required to submit
to arbitration pursuant to the Code of Arbitration Procedure (“Code”) and is bound by
the determination of the Panel on all issues submitted.

On or about August 30, 2017, Claimants’ filed a Motion to Bar Respondent Fleming
from presenting defense and facts at the hearing pursuant to FINRA Rule 12308(a).
Respondents did not oppose the motion. By Order dated October 20, 2017, the Panel
granted the Motion to Bar.

The parties present at the hearing have agreed that the Award in this matter may be
executed in counterpart copies or that a handwritten, signed Award may be entered.

AWARD

After considering the pleadings, the testimony and evidence presented at the hearing,
the Panel has decided in full and final resolution of the issues submitted for
determination as follows:

1. Respondent Fleming is liable for and shall pay to Claimant Nicholas Ahuja the
sum of $401,000.00 in compensatory damages plus interest at the rate of 9%
per annum from Award issuance until paid in full.

2. Respondent Fleming is liable for and shall pay to Claimant Ajay Ahuja the
sum of $327,000.00 in compensatory damages plus interest at the rate of 9%
per annum from Award issuance until paid in full.

3. Respondent Fleming is liable for and shall pay to Claimants the sum of
$20,000.00 for the unpaid loans.

4. Respondent Fleming is liable for and shall pay to Claimants the sum of
$30,605.00 in expert witness fees.
Case 20-05008 Doci Filed 02/21/20 Entered 02/21/20 09:06:26 Page 25 of 29

FINRA Office of Dispute Resolution
Arbitration No. 17-01369

Award Page 4 of 6

5. Any and all claims for relief not specifically addressed herein are denied.

FEES

Pursuant to the Code of Arbitration Procedure, the following fees are assessed:

Filing Fees
FINRA Office of Dispute Resolution assessed a filing fee* for each claim:

Initial Claim Filing Fee =$ 1,725.00
“The filing fee is made up of a non-refundable and a refundable portion.

Member Fees

Member fees are assessed to each member firm that is a party in these proceedings or
to the member firms that employed the associated person at the time of the events
giving rise to the dispute. Accordingly, as party, Respondent Deutsche Bank is
assessed the following:

Member Surcharge =$ 1,700.00
Member Process Fee =$ 3,250.00

Member Fees

Member fees are assessed to each member firm that is a party in these proceedings or
to the member firms that employed the associated person at the time of the events
giving rise to the dispute. Accordingly, as parties, Respondents Stifel, Nicolaus & Co.,
Inc. and Sterne, Agee & Leach, Inc. are each assessed the following:

Member Surcharge =$ 2,475.00
Member Process Fee =$ 5,075.00

Postponement Fees
Postponements granted during these proceedings for which fees were assessed or

waived:

June 19-22, 2018, postponement by
Respondents Stifel, Nicolaus & Co., Inc., Sterne, Agee & Leach, Inc. =$1,300.00

 

Total Postponement Fees =$1,300.00

The Panel has assessed $1,300.00 of the adjournment fees jointly and severally to
Respondents Sterne Agee & Leach, Inc. and Stifel, Nicolaus & Co., Inc.

Discovery-Related Motion Fee
Fees apply for each decision rendered on a discovery-related motion.

Five (5) decisions on discovery-related motions on the papers
with one (1) arbitrator @ $200.00/decision =$ 1,000.00
Case 20-05008 Doci Filed 02/21/20 Entered 02/21/20 09:06:26 Page 26 of 29

FINRA Office of Dispute Resolution
Arbitration No. 17-01369

Award Page 5 of 6

Respondents submitted four (4) discovery-related motions.
Claimants submitted one (1) discovery-related motion.

 

Total Discovery-Related Motion Fees =$ 1,000.00

The Panel has assessed $500.00 of the discovery-related motion fees to Claimants.
The Panel has assessed $500.00 of the discovery-related motion fees jointly and
severally to Respondents.

Hearing Session Fees and Assessments

The Panel has assessed hearing session fees for each session conducted. A session is
any meeting between the parties and the arbitrators, including a pre-hearing conference
with the arbitrators, that lasts four (4) hours or less. Fees associated with these
proceedings are:

Two (2) pre-hearing sessions with a single arbitrator @ $450.00/session =$ 900.00

 

Pre-hearing conferences: September 7, 2018 1 session

September 12, 2018 1 session
Three (3) pre-hearing sessions with the Panel @ $1,300.00/session =$ 3,900.00
Pre-hearing conferences: October 11, 2017 1 session

June 18, 2018 1 session

June 25, 2018 1 session
Eight (8) hearing sessions @ $1,300.00/session =$23,400.00
Hearing Dates: February 26, 2019 2 sessions

February 27, 2019 2 sessions

February 28, 2019 2 sessions

March 1, 2019 2 sessions

March 19, 2019 2 sessions

March 20, 2019 2 sessions

March 21, 2019 2 sessions

June 11, 2019 2 sessions

June 14, 2019 2 sessions
Total Hearing Session Fees =$28,200.00

The Panel has assessed $14,100.00 of the hearing session fees to Claimants.
The Panel has assessed $14,100.00 of the hearing session fees jointly and severally to
Respondents.

All balances are payable to FINRA Office of Dispute Resolution and are due upon
receipt.
Case 20-05008 Doci Filed 02/21/20 Entered 02/21/20 09:06:26 Page 27 of 29
FINRA Office of Dispute Resolution

Arbitration No. 17-01369
Award Page 6 of 6

ARBITRATION PANEL

Rory M. McLaughlin - Public Arbitrator, Presiding Chairperson
Steven C. Kasarda - Public Arbitrator
Suzanne L. Ulicny - Public Arbitrator

|, the undersigned Arbitrator, do hereby affirm, pursuant to Article 7507 of the Civil
Practice Law and Rules, that | am the individual described herein and who executed this
instrument which is my award.

Concurring Arbitrators’ Signatures

/s/Rory M. McLaughlin 9/12/2019

Rory M. McLaughlin Signature Date
Public Arbitrator, Presiding Chairperson

 

 

 

Steven C. Kasarda Signature Date
Public Arbitrator

 

 

Suzanne L. Ulicny Signature Date
Public Arbitrator

September 24, 2019
Date of Service (For FINRA Office of Dispute Resolution office use only)
Case 20-05008 Dgci1, Filed 02/21/20 En 0 ‘06:
FINRA Office of Dispute Resolution /21/ tered 02/21/20 09:06:26 Page 28 of 29

Arbitration No. 17-01369

Award Page § of 6
ARBITRATION PANEL
Rory M. McLaughlin - Public Arbitrator, Presiding Chairperson
Steven C. Kasarda - Public Arbitrator
Suzanne L. Ulicny - Public Arbitrator

1, the undersigned Arbitrator, do hereby affirm, pursuant to Article 7507 of the Civil
Practice Law and Rules, that | am the individual described herein and who executed this
instrument which is my award.

 

 

Concurring Arbitrators’ Signatures
Rory M. McLaughlin Signature Date

Public Arbitrator, Presiding, Chairperson

hk — gull

 

 

 

 

Steven C. Kasaida. Signature Late
Public Arbitrator
Suzanne L. Ulicny Signature Date
Public Arbitrator

September 24, 2019
Date of Service (For FINRA Office of Dispute Resolution office use only)
Case 20-05008 Doci Filed 02/21/20 Entered 02/21/20 09:06:26 Page 29 of 29
FINRA Office of Dispute Resolution

Arbitration No. 17-01369
Award Page 6 of 6

ARBITRATION PANEL

Rory M. McLaughlin - Public Arbitrator, Presiding Chairperson
Steven C. Kasarda - Public Arbitrator
Suzanne L. Ulicny - Public Arbitrator

|, the undersigned Arbitrator, do hereby affirm, pursuant to Article 7507 of the Civil
Practice Law and Rules, that | am the individual described herein and who executed this
instrument which is my award.

Concurring Arbitrators' Signatures

 

 

Rory M. McLaughlin Signature Date
Public Arbitrator, Presiding Chairperson

 

 

Steven C. Kasarda Signature Date
Public Arbitrator

A Ot- {7-aoly

Suzanne L. Wtitny Signature Date ‘
Public Arbitrator

September 24, 2019
Date of Service (For FINRA Office of Dispute Resolution office use only)

 
